DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that use the word ‘means’, and are thus interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use the generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation “failure diagnosis unit” in claims 1-14, 17, and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because it meets the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 1-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: “A processor of the system controller 152 functions as a failure diagnosis unit 152A and a notification controller 152B by executing a failure diagnosis program of the ultrasonic endoscope apparatus” in [0075] programmed with the algorithms described in detail in [0076]-[0083] (paragraphs as numbered in applicant’s pre-grant publication, US 2020/0245978).
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite “wherein the failure diagnosis unit diagnoses that there is a possibility of failure of the ultrasonic endoscope apparatus in a case where the number…satisfies a predetermined condition.” However, it is unclear what constitutes this ‘predetermined condition’, nor how it is related to “the number, a ratio of the number in a total number of acquired reception signals, or a ratio of the number obtained by subtracting the number from the total number in the total number” as these values are expected to be different from each other. 
Claims 8-14 recite “wherein the failure diagnosis unit performs the failure diagnosis in a period during which the ultrasonic endoscope is not used.” However, it is unclear what constitutes ‘use’ of the ultrasonic endoscope as “an ultrasonic vibrator of an ultrasonic endoscope” is in use in the sense of transmitting some “reception signal” that is acquired by the “failure diagnosis unit.” Thus, it is not clear by the current claim how the applicant intends to define the endoscope as ‘in use’. While the applicant’s specification suggests “a period during which the ultrasonic endoscope 12 is not inserted into the body cavity in a state where the ultrasonic endoscope 12 is connected to the main body (in other words, in a period during which the ultrasonic endoscope 12 is not used)” ([0032]), this does not match the scope of the claim. MPEP 2111.01 Section II states that “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).” For these reasons, claims 8-14 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183) in view of Nishiwaki (US 2014/0066778). For the following sections, instant .	
Regarding claim 1, and corresponding method, non-transitory computer readable recording medium, and apparatus of claims 18-20, respectively, Kozai teaches a failure diagnosis system of an ultrasonic endoscope apparatus in [0009]: “An ultrasound diagnostic apparatus according to the present invention includes… a control section for detecting abnormality in the ultrasound probe connected through the connecting connector” (emphasis added). The broadest reasonable interpretation (BRI) of failure in the context of a device encompasses any degree of malfunction whereby the devices fails to function normally or as expected. Thus, ‘abnormality’ deviates from normal function of a device, and this falls under the BRI of failure. 
Kozai further teaches that the processor comprises a failure diagnosis unit that acquires a reception signal (“transmission reception section 13” in Fig. 1 connects to the ultrasound probe and the CPU 20) of an ultrasonic vibrator of an ultrasonic endoscope (ultrasound probe 2, which may be an ultrasound endoscope [0070]) and performs failure diagnosis of the ultrasonic endoscope apparatus including the ultrasonic endoscope on the basis of the reception signal in [0028], wherein “the abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section…for checking the state of performance of the ultrasound probe 2 and detecting abnormality in the ultrasound probe 2 by checking whether or not each of the oscillation elements configuring the ultrasound transducer 9 normally transmits and receives ultrasound.” In other words, the CPU 20 serving as a control section corresponds to the failure diagnosis unit which performs the failure diagnosis by evaluating the signal transceiving ability of the ultrasonic vibrator (i.e., oscillation element).  This evidence in [0028] of Kozai also method (“abnormality detection function”), non-statutory computer readable recording medium storing a failure diagnosis program (“execution of the software, that is, a program for check mode by the CPU 20”), and apparatus comprising a processer (“the CPU 20 as a control section”).
However, Kozai does not teach the aspect of the failure diagnosis unit acquiring a reception signal of an ultrasonic vibrator of an endoscope in a state where ultrasonic waves are not transmitted from the ultrasonic vibrator. Nishiwaki instead, which discloses an ultrasonic transducer device including a detection section for detecting the deterioration of the sensitivity of piezoelectric elements, is relied upon and shares the field of element malfunction detection with the instant application. Specifically, Nishiwaki teaches “a detection section detecting vibration of the piezoelectric elements, in which the drive signal is not inputted, among the piezoelectric elements while the drive signal is inputted to the part of the piezoelectric elements among the piezoelectric elements” ([0008]). Further, paragraph [0009] describes how the sensitivity of a piezoelectric element, “in which the drive signal is not inputted,” is evaluated, wherein the generated stress in that piezoelectric element generates an electromotive voltage signal whereby “the deterioration of the sensitivity of the piezoelectric element section 24, that is, ‘abnormality’ is determined” ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kozai with the detection approach of Nishiwaki to determine the abnormality of an ultrasound oscillation element while not transmitting ultrasonic waves from that specific element so that “the sensitivity of the piezoelectric element can be detected without using a device, which is different from the ultrasonic transducer device, for example, a calibrating apparatus” (Nishiwaki [0009]).
wherein the failure diagnosis unit acquires the reception signal of each of a plurality of the ultrasonic vibrators included in the ultrasonic endoscope, and performs the failure diagnosis on the basis of the number of the reception signals including a signal having a value exceeding a predetermined value. Kozai teaches in [0044] that “upon acquiring the operation check result for each of the oscillation elements 9A, the CPU 20 can compare an echo level threshold as a reference for abnormality determination of the echo level, which is prestored in a memory such as the auxiliary storage device 21, with the echo level of the oscillation element 9A and display the comparison result on the check result display portion 32.” This teaches the claim element of acquiring signal of each of a plurality of the ultrasonic vibrators included in the ultrasonic endoscope, and performs the failure diagnosis on the basis of the number of the reception signals by comparing the signal to a predetermined value (i.e., threshold).
However, Kozai does not specify whether the received signal includes signal having a value exceeding a predetermined value (bolded text not taught). While the broadest reasonable interpretation of exceeding encompasses the definition of going beyond the limits or bounds, which in itself doesn’t provide directional limitations on crossing the limit or boundary (e.g., to increase across a threshold value or to drop below a threshold value), its meaning in the context of Kozai indicates that the detection of the “echo level of the oscillation element” would need to be below a predetermined value to indicate failure. In other words, the threshold value of Kozai is a value of normal operation of the oscillation element instead of a value for failure of the oscillation element, despite failure still being detectable relative to the threshold (i.e., echo level below the threshold signifying failure). 

As best understood regarding claim 4 (see 112(b) analysis above), Kozai further teaches wherein the failure diagnosis unit diagnoses that there is a possibility of failure of the ultrasonic endoscope apparatus, in a case where the number, a ratio of the number in a total number of the acquired reception signals, or a ratio of the number obtained by subtracting the number from the total number in the total number satisfies a predetermined condition. Kozai discloses an operation check screen in Fig. 2 wherein “in the result display portion 36, on an element number display portion 36 a is displayed an element number of at least one oscillation element 9A which has ever been specified by the cursor 33, …and on an echo level display portion 36 b is displayed the echo level of the echo signal” ([0034]). Display portion 36 shows the number of elements and their respective echo values, whereby “depending on how many of the oscillation predetermined condition. Further, because the number of elements and their respective detection values are indicated on the display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a ratio of the number in a total number of the acquired reception signal and a ration of the number obtained by subtracting the number from the total number in the total number as the measure of the condition determined by the operator to diagnose failure of the apparatus.  
Regarding claims 15 and 16, the modification of Kozai further teaches the failure diagnosis system of the ultrasonic endoscope apparatus according to claim 1, further comprising a notification controller that performs a notification process on the basis of a diagnosis result, in a case where it is diagnosed that there is a possibility of failure by the failure diagnosis unit. Fig. 2 of Kozai, as discussed above for claim 4, “shows one example of the operation check screen 18A” ([0032]). The screen includes a “check result display portion 32…and a result display portion 36” ([0033]). Both of these portions indicate (i.e., perform a notification process) abnormality result of individual elements, whose collective indications indicate a possibility of failure of the ultrasonic endoscope apparatus. Further, “the configuration and display state of the screen generated by the ultrasound image observation apparatus 3 and displayed on the monitor notification controller that performs a notification process. 
Alternatively, Nishiwaki also teaches that “the sensitivity deterioration of the piezoelectric element can be notified to outside from the control processing section” ([0014]). 
With regard to claim 17, Kozai further teaches wherein the failure diagnosis unit is provided in a main body of the ultrasonic endoscope apparatus: “As shown in Fig. 1, an ultrasound diagnostic apparatus 1 according to the present embodiment includes an ultrasound probe 2 and an ultrasound image observation apparatus 3” ([0015]), wherein “the abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section” ([0028]). Because the ultrasonic endoscope apparatus comprises the failure diagnosis unit and the ultrasonic endoscope, they are not precluded from being separate components within the ultrasonic endoscope apparatus. Therefore, the “CPU 20”, corresponding to the failure diagnosis unit, is necessarily included in the “ultrasound diagnostic apparatus 1” corresponding to the ultrasonic endoscope apparatus, by virtue of CPU 20 being a component of the “ultrasound image observation apparatus 3”. 

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai and  Nishiwaki as applied to claim 1 above, and further in view of Matsumoto et al. (US 2015/0073238).
Regarding claim 3, the modification of Kozai teaches the failure diagnosis system of the ultrasonic endoscope apparatus according to claim 1, wherein the failure diagnosis unit acquires the reception signal of each of a plurality of the ultrasonic vibrators included in the ultrasonic endoscope, and performs the failure diagnosis on the basis of the number of the reception signals which exceed a predetermined value as previously conveyed for claim 2 (Kozai [0044], Nishiwaki [0074]). However, neither Kozai nor Nishiwaki teach performing the failure diagnosis on the basis of the number of the reception signals of which an average level exceeds a predetermined value (bolded text not taught). Matsumoto is relied upon instead, which teaches an analogous device in the technical field of determining malfunction with the instant application, and discloses a sensor inserting device capable of detecting the operating state of the sensor. Specifically, Matsumoto teaches “the threshold 130 can represent some value, whether predetermined or derived from previous signal readings, that would indicate the sensor 12 is functioning correctly” ([0141]) similar to the threshold discussion for Kozai and Nishiwaki of claim 2. Further, “comparator 122 may determine the threshold 130 should be 50% of the average of the past 20 measurements for the sensor 12” ([0141]). This indicates that the apparatus of Matsumoto takes an average of the number of the reception signals, though in this reference it is based on measurements over time instead of the number of elements sensed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kozai with the signal averaging capability of Matsumoto as a common statistical approach to try to diagnose abnormality of the piezoelectric elements collectively as an alternative to individually comparing each element abnormality value to a predetermined threshold value. 
With regard to claim 5, the modification of Kozai further teaches wherein the failure diagnosis unit diagnoses that there is a possibility of failure of the ultrasonic endoscope apparatus, in a case where the number, a ratio of the number in a total number of the acquired reception signals, or a ratio of the number obtained by subtracting the number from the total number in the total number satisfies a predetermined condition as previously conveyed for claim 4 (Kozai [0034], [0040]). 
The logic pattern of claim 3 applies similarly to claims 6 and 7. The modification of Kozai and Nishiwaki with Matsumoto teaches claim 6, wherein the failure diagnosis unit acquires the reception signal of each of a plurality of the ultrasonic vibrators included in the ultrasonic endoscope, and performs the failure diagnosis on the basis of an average level of all the acquired reception signals, as conveyed above for claim 3. 
Claim 7, wherein the failure diagnosis unit diagnoses that there is a possibility of failure of the ultrasonic endoscope apparatus, in a case where the average level is equal to or higher than a predetermined value, also taught by the modification of Kozai as conveyed above for claim 3, with the same discussion of thresholds as laid out in claim 2. However, those previous claims refer to cases exceeding a predetermined value, while claim 7 recites that the average level is equal to or higher than a predetermined value. Stated differently, the scope of this claim includes the possibility of failure including the threshold value, not only crossing it. However, the BRI of a threshold includes a definition of a level or value that is reached to cause an effect. Thus, the threshold values disclosed in Kozai, Nishiwaki, and Matsumoto, modified to represent a measure of abnormality (see claim 2 discussion), are not precluded from the values causing the diagnoses of a possibility of failure. 

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai and  Nishiwaki as applied to claim 1 above, and further in view of Burke et al. (US 5,517,994). 
With regard to all three claims, the modification of Kozai teaches the failure diagnosis system of the ultrasonic endoscope apparatus according to claim 1/2/4, but does not explicitly wherein the failure diagnosis unit performs the failure diagnosis in a period during which the ultrasonic endoscope is not used. As per the 112(b) indefiniteness analysis above, the element of performing the failure diagnosis in a period during which the ultrasonic endoscope is not used is being interpreted as not in contact with a patient. 
Burke, disclosing an analogous apparatus and method for testing failure in elements of an ultrasound transducer probe to the instant application, specifically teaches that “the elements of the transducer are pulsed at a time when the probe is not in contact with a patient and the surface of the probe lens is exposed to the open air” (Abstract), wherein “these self diagnostic tests are performed by a diagnostic processor which activates the transducer elements of an idle ultrasonic probe transmitting into the open air” (Col 1, lines 53-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kozai with the teaching of Burke to test the transducer elements during a time where the apparatus is not being used in a patient in order to produce the “greatest test accuracy,” since “ultrasonic diagnosis usually involves the use of ultrasonic couplant gel between the acoustic window and the patient” (Col 3, lines 8-13). This ensures that any irregular gel coating of the probe typically required for use in a patient does not affect the signal for abnormality detection.  

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai, Nishiwaki, and Matsumoto as applied to claims 3 and 6 above, and further in view of Burke.
Regarding all four claims, the modification of Kozai teaches the failure diagnosis system of the ultrasonic endoscope apparatus according to claim 3/5/6/7, wherein the failure diagnosis unit performs the failure diagnosis in a period during which the ultrasonic endoscope is not used as previously conveyed for claims 8-9 and 11 above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793